 THE ERLANGER DRY GOODS CO.23THE ERLANGER DRY GOODS CO., d/b/a STARK'S BOSTONSTORE'andRETAIL CLERKS INTERNATIONAL ASSOCI-ATION, RETAIL CLERKS UNION LOCAL NO. 94, AFL, Pe-titioner.Case No. 8-RC-2079. November 10, 1953DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before John Vincek,hearing officer. The hearing officer's rulings made at the hear-ing are free from prejudicial error and are hereby affirmed.Upon the entire record in this case, the Board finds:1.The Employer operates three retail department storesinAlliance, Canton, and Massillon, all in Ohio. This case in-volves only the employees in the store at Alliance. The Em-ployer has leased floor space or departments in its retailstores, including the Alliance store, to three concessionaires.They are Erlanger Shoes, Inc., Erlanger Home Furnishings,Inc., and Harry Mayn Corporation. Those corporations operatethe shoe, home furnishings, and piece goods departments, re-spectively.The Employer's yearly sales, exclusive of the sales in the3 leased departments,are in excessof $1,200,000, of which 2percent is sold and shipped to points outside the State of Ohio.The value of goods purchased by the Employer, exclusive ofthe purchases of the 3lessees, isin excess of $600,000, 80percent of which is shipped to the Employer from points out-side the State.The Employer contends that its shipments in interstate com-merce do not affect commerce within the meaning of the Act.We disagree. It is true that the value of the annual shipmentsmade by the Employer directly to points outside the State ofOhio is less than $25,000, and that the value of materials an-nually shipped directly to the Employer through interstatechannels is less than $500,000--alternative minimum require-ments established by the Board as standards to determinewhether jurisdiction should be exercised on the basis of inflowor outflow.2 However, the Employer's inflow and outflow ofmaterials, when considered in ratio to the respective minimuminflow and outflow requirements, are together equivalent to theminimum requirements in either category. The Employer'sdirect outflow figure of $24,000 is approximately 96 percent oftheminimum direct outflow requirement of $25,000. The$480,000 direct inflow figure is approximately 96 percent oftheminimum inflow requirement of $500,000. The total of the2 percentages is thusin excessof "100 percent." Thus viewed,interference by a labor dispute with this Employer's interstatetThe Employer's name appears as amended at the hearing.2Stanislaus Implement and HardwareCompany, Ltd., 91 NLRB618 (directoutflow); andFederal Dairy Co., Inc., 91 NLRB638 (direct inflow).107 NLRB No. 12. 24DECISIONS OF NATIONAL LABOR RELATIONS BOARDbusiness would, in our opinion, exert an impact upon commerceas great as would be exerted in the case of companies havinginterstate shipments of the value of either of the minimumyardstickfiguresalluded to above. We find not only that theEmployer is engaged in commerce within the meaning of theAct, but that the Board should exercise jurisdiction herein.3Accordingly, the Employer's motion to dismiss the instantpetition on jurisdiction grounds is denied.2.The labororganizationinvolvedclaims to represent cer-tain employees of the Employer.3.A question affecting commerce exists concerning therepresentation of employees of the Employer within the mean-ing ofSection 9 (c) (1) and Section 2 (6) and (7) of the Act.4.The appropriate unit:NThe Petitioner seeks to represent a unit composed of allemployees of the Employer at its Alliance, Ohio, retail de-partment store, including the employees of leased departments,regular part-time employees,4 confidential employees, officeclerical employees, and watchmen, but excludingextra em-ployees,' professional employees, and supervisors. Approxi-mately 50 employees are involved in this proceeding. The re-cord does not show whether there is a history of collectivebargainingfor any of the employees involved. Although the Em-ployer agrees with the proposed unit in other respects, it dis-putes the unit placement of the followingcategoriesof emplo-yees.Employees of leased departments: The Employer leasesspace for sales, warehouse, and office requirements to threeconcessionaire companies who operate the shoe department,piece goods department, and home furnishings department inthe Alliance store. The rental for this space is a percentage ofthe total sales of the leased departments. The record is clearthat each lessee hires its own employees and that the lessorhas no direct authority to hire or discharge employees of thelessees. However, the Employer exercises some general con-trol over employees in these departments to see that they con-form to general company policies or regulations. Although uni-form discount provisions prevail for all employees, hours arethe same, and thereis a store-wide hospitalization plan, thereis no interchange of personnelbetween theleased departmentsand the rest of the store, except by termination by one lesseeand hiring by the other.The employees of the three separate consessionaires arepaid by the Employer, who, in turn is reimbursed by the les-3Rutledge Paper Products Co., 91 NLRB 625.Chairman Farmer and Member Rodgers concur in this fording but do not thereby adopt theBoard's jurisdictional plan as a permanent policy.4 The parties agreed to include those employees who are regularly employed on a part-time basis.5 The parties also agreed to exclude employees who work on call as they work only oninfrequent occasions and may refuse to come in when called. THE ERLANGER DRY GOODS CO.25sees. The latter keep their own payroll records, make theirown payroll payments to the State Bureau of Unemployment,and file their own withholding tax forms. In addition,the threeleased departments maintain their own accounting,are billedindividually and directly for services,as by the trucking firmmaking home deliveries for the entire store, and do their ownbuying and merchandising.Each lessee also carries its ownliabilityinsurance.It is clearfromthe record that the lessees,not the Employer,control the essential terms and conditions of employment gov-erning these employees.Thus, the lessees fix their salaries;they must look to the lessees for wage increases;and they areseparately supervised by managers who are employees of thelessees, not of The Erlanger Dry Goods Co. The Employer hasno direct control over these personnel matters which clearlyconstitute the fundamental basis of the employer-employeerelationship.We find that the employees of the three conces-sionaires do not possess sufficient interests in common withthe employees of the Employer to be joined for collective-bar-gaining purposes with the latter.We shall therefore excludeemployees of leased departments from the unit.6The confidential employees:Although the parties agreedthat clerical employees should be included in the unit,the Em-ployer contends that two officeworkers,Iona Osborne andLoretta Tortora,are confidential employees and should be ex-cluded. These two employees regularly perform the duties ofcashiers,make bank deposits,and have knowledge of the totalsales in the store. They also have access to personnel fileswhen the office supervisor is absent or on vacation.As theseofficeworkers do not deal with labor relations or take anypart in formulating labor relations policy, we find that theyare not confidential employees.We shall therefore include themin the unit.?The watchman:In disagreement with the Petitioner,the Em-ployer would exclude a full-time combination watchman-jani-tor. He spends 75 percent of his time sweeping and cleaning thedepartment store and the remainder is devoted to monitorialduties, including the checking of packages carried by employeeson leaving the store.He is the only guard or protection usedby the Employer.As this employee spends a substantial por-tion of his working time performing guard duties,we find thathe is a guard within the meaning of the Act, and we shall,therefore, exclude him from the unit.8Accordingly,we find that all employees at the Employer'sAlliance,Ohio, retail department store, including regular part-time employees and office clerical employees,but excluding6Maas Brothers,Inc., 88 NLRB 129; J.M. High Co., 78 NLRB 876.iBond Stores,99 NLRB 1029; The MullerCo., Ltd,98 NLRB 737;American LocomotiveCo., 92 NLRB 115.8Walterboro ManufacturingCorp , 106 NLRB 1383. 26DECISIONSOF NATIONAL LABOR RELATIONS BOARDemployeesof leased departments,extras, watchmen, guards,professional employees,and supervisors as definedin the Act,constitute a unit appropriate for the purposes of collectivebargainingwithin themeaning of Section 9(b)of the Act.[Text of Direction of Election omitted from publication.]KAYE NOVELTY CO., INC.andUNITEDGAS, COKE & CHEM-ICAL WORKERS OF AMERICA,CIO, Petitioner.Case No.2-RC-5955. November10, 1953DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before I. L. Broadwin,hearing officer. The hearing officer's rulings made at thehearing are free from prejudicial error and are hereby af-firmed.Upon the entire record in this case, the Board finds:1.The Employer is engaged in commerce within the mean-ing of the Act.2.The labor organizations involved claim to represent cer-tain employees of the Employer.3.The Employer and Local 512, Amalgamated Miscella-neous, Production & Cleaners Union, AFL, herein called theIntervenor, urge as a bar to this proceeding a contract exe-cuted by them on June 1, 1953, for a 1-year term. On June 12,1953, the Petitioner wrote to the Employer requesting recog-nition, and on June 15, 1953, filed its petition. As the petitionwas filed soon after the execution of the contract between theEmployer and the Intervenor, it was prematurely filed and isbarred, unless the contract is prevented from operating as abar because the union-security provisions in the contract areinvalid.The Petitioner does not specifically challenge the validity ofthe union-security provisions in the contract. However, as thecontract is urged as a bar to an immediate election, we shallexamine these provisions to determine whether they exceedthe limited form of union-securityagreementpermitted bySection 8 (a) (3) of the Act.' The contract contains the follow-ing union-security provisions:'Reo Manufacturing Corporation, 102 NLRB 1493. We do not believe it material that thePetitioner did not take exception to the union- security provisions of the contract, but ratherchose to attack the validity of the contract on other grounds. Where a contract, containingclauses which patently contravene the provisions of the Act, is part of the record, we deemitour duty not to ignore that fact and not to sanction the use of such a contract as a bar toan election.107 NLRB No. 14